Exhibit 23.1 Consent of Independent Auditor We hereby consent to the inclusion in this registration statement on the Post-Effective Amendment NO. 1 to Form S-1 of DelMar Pharmaceuticals, Inc. of our report dated March 6, 2014 relating to the financial statements of DelMar Pharmaceuticals, Inc., which appears in the Post-Effective Amendment NO. 1 to Form S-1. We also consent to the references to us under the heading “Experts” in such registration statement. /s/ PricewaterhouseCoopers LLP CharteredAccountants Vancouver, British Columbia April 17, 2014
